Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please replace claim 16 with the following,

16.   The curing agent mixture according to Claim 1, consisting of:
(A) 30-50% by weight of the polysiloxane,
(B) 40-70% by weight of the amino-functional alkoxysilane, and
(C) —3-5% by weight of the guanidine compound.

An internal communication pointed out to the Examiner that claim 16 had not ended with a period but, rather, a comma.  In the course of reviewing the claim, it was also noted that claim 16 was no longer further limiting of claim 1 insofar as the transitional phrase in claim 1 had been changed to “consisting of” whereas claim 16 still employed the phrase “comprising.  The above amendment remedies both issues.

Claims 1-22 remain allowable for the reasons of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 30, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765